DETAILED ACTION

This communication is in response to Application No. 17/247,473 filed on 12/11/2020. The amendment presented on 3/17/2022, which amends claims 1-20, is hereby acknowledged. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 2, the phrase “based on based on” should be corrected as –based on-- for clear understanding of the claim. 
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (hereinafter Pal)(US 2007/0121499) in view of Shpiner et al. (hereinafter Shpiner)(US 2018/0183720).
Regarding claims 1, 9, and 17, Pal teaches as follows:
a device (interpreted as a sliced shared memory switch architecture in figure 10), comprising: 
a plurality of ingress ports (interpreted as ingress or input ports in figure 10), 
a plurality of egress ports (interpreted as egress or output ports in figure 10), and 
a plurality of buffers (interpreted as memory bank units in figure 10 or destination queues in figure 33)(see, para. [0124]), wherein a respective buffer is dedicated for a corresponding ingress port and egress port pair (the novel memory organization of the invention takes advantage of the queue arrangement, where an egress port has a dedicated queue per ingress port per interface per class of service. Each intersection of the matrix represents a group of queues that can only be accessed by a single input and output port pair, see, para. [0175] and figure 33),
wherein the device is to: 
select a plurality of potential egress ports for a packet received at a first ingress port (at the ingress, a plurality N of similar ingress or input ports, each respectively receiving L bits of data per second of input data streams to be fed to corresponding memory units labeled Memory Banks 0 through M-1, providing each input port line card LC with data write access to all the M memory banks, and where each data link provides L/M bits/sec path utilization, see, para. [0125] and figure 10),
wherein the first ingress port is to place the packet into a first buffer dedicated for the first ingress port and the first egress port pair (this matrix is possible because a queue is never written by multiple ingress ports and never read by multiple egress ports, as shown in FIG. 33, wherein each intersection of the matrix represents a group of queues that can only be accessed by a single input and output port pair, see, para. [0175]).
Pal teaches all limitations except for selecting an egress port based on respective congestion levels of the subset of the plurality of buffers
Shpiner teaches as follows:
at an AR decision step 58, control circuitry 44 selects an egress port for a packet flow based on the port congestion grades of the various candidate ports. Control circuitry 44 configures fabric circuitry 40 accordingly. The fabric circuitry then routes the packets belonging to the flow to the selected egress port, at a routing step 62 (see, para. [0059] and figure 3); and
the port congestion grade of a candidate port further depends on one or more additional parameters which may comprises the queue length of the candidate port (equivalent to applicant’s congestion levels of buffers), i.e., the total size of the data that is queued in switch 28A for transmission via the candidate port (see, para. [0043]-[0046]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal with Shpiner to include the control circuitry selecting an egress port for a packet flow based on the port congestion grades of the various candidate ports as taught by Shpiner in order to efficiently control possible traffic congestion.
Regarding claim 2, Pal teaches as follows:
a switch application specific integrated circuit (ASIC)(certain switch elements may be implemented using hardware/firmware, such as using one or more Application-Specific Integrated Circuits (ASICs) or Field-Programmable Gate Arrays (FPGAs), see, para. [0030]) that includes the plurality of ingress ports, the plurality of egress ports, and the plurality of buffers (the topology of the basic building blocks of the invention--ingress or input ports, egress or output ports, memory bank units, and their interconnections, see, para. [0124] and figure 10).
Regarding claims 3, 10, and 18, Shpiner teaches as follows:
wherein the device is to select the first egress port by assigning a buffer congestion weight to each of the plurality of potential egress ports based on the corresponding congestion levels of the corresponding subset of the plurality of buffers (control circuitry 44 may evaluate any suitable function of these parameters to produce the port congestion grade, e.g., so as to give different weights to different parameters in making the AR decision. Additionally or alternatively to giving different weights, control circuitry 44 may give different priorities to different parameters in making the AR decision, see, para. [0047]).
Therefore, they are rejected for similar reason presented above. 
Regarding claims 7 and 15, Shpiner teaches of providing different weights to determine port congestion grade as presented above but does not teach of setting a threshold level.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal with Shpiner to include setting a threshold level in order to efficiently set a predefined quality or congestion level. 
Regarding claims 8 and 16, Shpiner teaches as follows:
a large number of available credits typically indicates that the next-hop switch is free of congestion. Therefore, when making AR decisions, the switch may give higher weight to candidate ports having large numbers of available credits (see, para. [0020]).
Therefore, the weight is not changed (static) until receives updated number of available credits.

Claims 4-6, 11-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (hereinafter Pal)(US 2007/0121499) in view of Shpiner et al. (hereinafter Shpiner)(US 2018/0183720), and further in view of McDonald (US 2018/0316599).
Regarding claims 4, 11, 12, and 19, Shpiner teaches as follows:
control circuitry 44 may evaluate any suitable function of these parameters to produce the port congestion grade, e.g., so as to give different weights to different parameters in making the AR decision. Additionally or alternatively to giving different weights, control circuitry 44 may give different priorities to different parameters in making the AR decision (see, para. [0047])(equivalent to applicant’s assigning an egress congestion weight); and
control circuitry 44 may select the egress port based on any other suitable criterion, in combination with the available number of credits on the candidate ports (see, para. [0051]).
Pal in view of Shpiner does not teach of assigning a route weight or combining multiple factors to determine an egress port.
McDonald teaches as follows:
the routing engine 401, in response to reception of a packet 402 via the ingress ports 408 of the network device 400, determines at 405 a plurality of candidate routes for the packet 404 to a destination device, wherein each candidate route is associated to a weight based on a combination of a number of hops of the candidate route, a congestion along the candidate route and a propagation delay of the candidate route (see, paragraph [0041] and figure 4).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal in view of Shpiner with McDonald to include assigning a weight based on a combination of a number of hops and congestion as taught by McDonald in order to efficiently select an optimal route.
Regarding claims 5 and 13, Shpiner teaches as follows:
wherein the egress congestion weight is based on available credits at each of the plurality of potential egress ports (a large number of available credits typically indicates that the next-hop switch is free of congestion. Therefore, when making AR decisions, the switch may give higher weight to candidate ports having large numbers of available credits, see, para. [0020]).
Therefore, they are rejected for similar reason presented above. 
Regarding claims 6 and 14, Shpiner teaches as follows:
wherein the egress congestion weight is based on available credits at a corresponding external port communicatively coupled to each of the plurality of potential egress ports (the next-hop switch sends a credit notification when it removes a certain amount of data from the corresponding input buffer. The switch receives the credit notifications and, for each candidate port (possibly per VL), continuously derives and tracks the number of credits that are currently available, see, para. [0057]).
Therefore, they are rejected for similar reason presented above. 
Regarding claim 20, Shpiner teaches of providing different weights to determine port congestion grade as presented above but does not teach of setting a threshold level.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal in view of Shpiner and McDonald to include setting a threshold level in order to efficiently set a predefined quality or congestion level. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
May 26, 2022